                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

 STAN and RAINY WAGNER, on           )
 Behalf of Themselves and All Others )      Cause No. CV-17-57-BU-BMM
 Similarly Situated,                 )
                                     )        ORDER FOR DISMISSAL
 Plaintiffs,                         )
 vs.                                 )
                                     )
 SUMMIT AIR AMBULANCE,               )
 LLC, REACH AIR MEDICAL              )
 SERVICES, LLC, and DOES I-X,        )
                                     )
 Defendants.                         )


      Pursuant to the parties’ Stipulation for Dismissal,

      IT IS HEREBY ORDERED that the claims between Plaintiffs, Stan and

Rainy Wagner, and Defendants are dismissed with prejudice.


      DATED this 11th day of February, 2019.
